Title: To Thomas Jefferson from Edmund Bacon, 15 December 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir
                     
                     15th Decr. 1808
                  
                  I received yours with 305 D. I have given Mr. Higinbotham a draft on you for the amount of 50 barrils corn at 9/6. the barril which is the corn I Get of Pace we are Going on fast as posible with the Garden I shall Get 120 f. of the wall filld in thre days more which will make nearly half way.— of the Last levil if we have open weather I think we can nearly Get done the Garden by Febuary.—I have never fully Understood Sir from you whither you intended Keeping the same Hired Hands another yeare (as some of them wishes to Go down) at Christmass and I do not no for Certain whither to inform them they are to return. On my return from washington I hapend to call at Mr Willis’s below orrange C House whare I found a Steer of yours Left thare by Mr. Freman when he lived with you and have to pay 6 Dollers for wintering him Mr. Freeman never informed me any thing about the steer or I should have sent for him immediately 
                  We shall want nail rod soon as it can be had heare
                  I am Sir your Truly
                  
                     E Bacon
                     
                  
               